DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a final rejection
Claims 1-18 are pending
Claims 1, 3, 14 and 17 were amended
Claims 1-18 are rejected under 35 USC § 101
Claims 1-18 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 3-28-2020 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3-20-2020 and 6-22-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-18] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-18, the claims recite an abstract idea of providing competitive product and service offers to customers and updating and renewing offers to customers. 
Independent Claims 1 and 14 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1 and 14 recite a method, and system device and memory device for processing offers for renewal of products or services. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “removing pertinent data from the consumer data as a function of a type of products and services being offered, the pertinent data not including personal identifying information“; “mapping the pertinent data to products or services as determined by the appropriateness of the pertinent data for a respective product or service“; and “the two or more vendors being chosen as a function of the mapping of the stored pertinent data to products or services offered by the vendor”; and “a time period for which the consumer requires at least one of a renewal or update of a respective product or service, and determines determining when such time period for a renewal or update of a respective product or service elapses” belong to the grouping of mental processes under concepts performed in the human mind (including evaluation) as it recites providing competitive product and service offers to customers and updating and renewing offers to customers. Alternatively the claims belong to the grouping of certain methods of organizing human activity under commercial or legal interactions (including sales activities) as it recites providing competitive product and service offers to customers and updating and renewing offers to customers. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claim 14 recites: “application program interface“; and “computer“; In addition claim 1 recites: “a computer for receiving consumer data input by a consumer”; “a data entry application in communication with the computer“; “a database for storing the pertinent data, an application program interface in communication with the database, the application program interface“; and “clock signal”; and in addition claims 1 and 14 recite: “a clock in communication with the application program interface, the clock storing a timer period…, the clock outputting a signal to the application program interface before the time period has elapsed“; that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Claims 1 and 14 recite: “receiving the consumer data”; “storing the mapping of pertinent data in the database“; “forwarding the pertinent data … to two or more vendors in response to a determination that a time period is about to expire“; “receiving product offers… corresponding to the pertinent data” and “forwarding the received product or service offers … for display to the consumer as product offerings prior to expiration of a renewal or update of a respective product or service lapsing“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving, storing, sending and displaying data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, claims 1 and 14 recite: “application program interface“; and “computer“; In addition claim 1 recites: “a computer for receiving consumer data input by a consumer”; “a data entry application in communication with the computer“; “a database for storing the pertinent data, an application program interface in communication with the database, the application program interface“; and “clock signal”; and in addition claims 1 and 14 recite: “a clock in communication with the application program interface, the clock storing a time period for which the consumer requires at least one of a renewal or update of a respective product or service, and determining when such time period for a renewal or update of a respective product or service elapses, the clock outputting a signal to the application program interface before the time period has elapsed“; that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Claims 1 and 14 recite: “receiving the consumer data”; “storing the mapping of pertinent data in the database“; “forwarding the pertinent data … to two or more vendors in response to a determination that a time period is about to expire“; “receiving product offers… corresponding to the pertinent data” and “forwarding the received product or service offers … for display to the consumer as product offerings prior to expiration of a renewal or update of a respective product or service lapsing“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving, storing, sending and displaying data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; “storing data” or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-13, dependent on claim 1 and claims 15-18 dependent on claim 14; are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 14 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 2 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “determines the appropriateness of the pertinent data for a respective product or service as a function of relevancy of the pertinent data to the product or service”; it adds to the abstract idea of providing competitive product and service offers to customers and updating and renewing offers to customers by determining the appropriateness of the pertinent data for a respective product or service as a function of relevancy of the pertinent data to the product or service without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 3 dependent on claim 2 merely adds to the abstract idea of claim 1.  By reciting “wherein the relevancy is a function of at least one of a geographic location of the consumer, a status of current insurance coverage for the consumer, and a driving record of the consumer”; it adds to the abstract idea of providing competitive product and service offers to customers and updating and renewing offers to customers whereby the relevancy is a function of at least one of a geographic location of the consumer, a status of current insurance coverage for the consumer, and a driving record of the consumer without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1 and claim 15 dependent on claim 14 merely add to the abstract idea of claims 1 and 14 respectively.  By reciting “counts a number of product or service offers received, and not causing the offers to be forwarded until a predetermined number of offers has been received”; it adds to the abstract idea of providing competitive product and service and renewing offers to customers and updating offers to customers by counting a number of product or service offers received, and not causing the offers to be forwarded until a predetermined number of offers has been received without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1 and claim 16 dependent on claim 14 merely add to the abstract idea of claims 1 and 14 respectively.  By reciting “acceptance of an offer to a selected vendor, … and determining acceptance trends as a function of pricing and at least one of past accepted offers, geographic location of the consumer, consumer income, and asset value of the consumer”; it adds to the abstract idea of providing competitive product and service and renewing offers to customers and updating offers to customers by acceptance of an offer to a selected vendor, … and determining acceptance trends as a function of pricing and at least one of past accepted offers, geographic location of the consumer, consumer income, and asset value of the consumer without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1 and claim 16 dependent on claim 14; amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claims 1 and 14 respectively, by reciting “comprising a data analyzer in communication with the database, the computer transmitting … the application program interface … the data analyzer”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).


Claim 5 dependent on claim 1 and claim 16 dependent on claim 14 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 5 and 16 recite “receiving the acceptance and storing acceptance data in the database… receiving the acceptance data and each offer”. These claims amounts to no more than receiving and storing data (refer to MPEP 2106.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 6 dependent on claim 5; merely adds to the abstract idea of claim 1.  By reciting “receives the acceptance trends and determines which of the two or more vendors are enabled to make offers as a function of said acceptance trends”; it adds to the abstract idea of providing competitive product and service offers to customers and updating and renewing offers to customers by regenerating the prioritized disbursements, based on the changes of the available proceeds, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 1 and claim 17 dependent on claim 14 merely add to the abstract idea of claims 1 and 14 respectively.  By reciting “determines when the pertinent data is forwarded to each respective one of the two or more vendors and begins a time out clock for each vendor in response to such determination”; it adds to the abstract idea of providing competitive product and service offers to customers and updating and renewing offers to customers by determining when the pertinent data is forwarded to each respective one of the two or more vendors and beginning a time out clock for each vendor in response to such determination without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 1 and claim 17 dependent on claim 14; amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claims 1 and 14 respectively, by reciting “wherein the application program interface receives a clock input from said clock”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 8 dependent on claim 7 and claim 17 dependent on claim 14 merely add to the abstract idea of claims 1 and 14 respectively.  By reciting “determines that the time out clock has elapsed for a respective vendor, and if no offer has been received from the respective vendor, preventing transmission of an offer received from said vendor”; it adds to the abstract idea of providing competitive product and service offers to customers and updating and renewing offers to customers by determining that the time out clock has elapsed for a respective vendor, and if no offer has been received from the respective vendor, preventing transmission of an offer received from said vendor without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 1 and claim 18 dependent on claim 14 merely add to the abstract idea of claims 1 and 14 respectively.  By reciting “counts the number offers received from a single vendor, and prevents transmission of an additional offer from said single vendor … when the number of offers from the single vendor exceeds a predetermined number”; it adds to the abstract idea of providing competitive product and service offers to customers and updating and renewing offers to customers by counting the number offers received from a single vendor, and preventing transmission of an additional offer from said single vendor… when the number of offers from the single vendor exceeds a predetermined number without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 10 dependent on claim 5; merely adds to the abstract idea of claim 1.  By reciting “counts the number offers received from the two or more vendors and prevents additional offers from being transmitted … when the total number of offers exceeds a predetermined number”; it adds to the abstract idea of providing competitive product and service offers to customers and updating and renewing offers to customers by counting the number offers received from the two or more vendors and preventing additional offers from being transmitted … when the total number of offers exceeds a predetermined number, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 11 dependent on claim 1, amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 1, by reciting “wherein the computer is a mobile device”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 12 dependent on claim 1, amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 1, by reciting “further comprising a webpage portal in communication with the computer and the data entry application and the webpage enabling the computer to receive consumer data”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 13 dependent on claim 5; merely adds to the abstract idea of claim 1.  By reciting “wherein the pertinent data does not include data capable of identifying the consumer”; it adds to the abstract idea of providing competitive product and service offers to customers and updating and renewing offers to customers whereby the pertinent data does not include data capable of identifying the consumer, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1-3, 5, 7-8, 11-14, 16 and 17 are rejected by 35 U.S.C. 103 as being un-patentable by So et.al (US 2017/0262913 A1) hereinafter “So” in view of Moolayil et.al (US 2019/0012677 A1) hereinafter “Moolayil”

Regarding claims 1 and 14 So teaches:
A system and method for processing offers for renewal of products or services comprises: 
a computer for receiving consumer data input by a consumer; (See at least [0019] via: “…A user 102 (generally a shopper or consumer user of FSP services) may communicate via a computing device 104 (e.g., a computer, cell phone, computing tablet, or other consumer electronic device) with financial service provider (FSP) 120…; in addition see at least [0034] via: “…At step 302, when, for …a shopper (e.g., user 102) visits a store at a mall, the shopper may locate an item the shopper desires and scan it with the shopper's mobile device (e.g., mobile device 105 or computing device 104). In response to scanning the item (or advertisement or item display), the item, its price, and the location of the shopper may be uploaded to the secure computing platform…”)
a data entry application in communication with the computer for receiving the consumer data and removing pertinent data from the consumer data as a function of a type of products and services being offered the pertinent data not including personal identifying information; (See at least [0021] via: “…FSP server 122 may execute various application programming interfaces (APIs) that may enable various different types of relationships between FSP 120 and the different parties shown in FIG. 1…”; in addition see at least [0034] via: “…At step 302, when, … a shopper (e.g., user 102) visits a store at a mall, the shopper may locate an item the shopper desires and scan it with the shopper's mobile device (e.g., mobile device 105 or computing device 104). In response to scanning the item (or advertisement or item display), the item, its price, and the location of the shopper may be uploaded to the secure computing platform (e.g., wish list subscription services 124, server 122, and database 126 of FSP 120) of the wish list subscription service (e.g., wish list subscription services 124)…”; in addition see at least [0028] via: “…The service provider may keep the identity or contact information, e.g., specifically identifying information of the user confidential so that the merchant cannot contact the user directly. Such specifically identifying information may include, for example, the user's name, address, social security or driver's license number, phone number, or a combination of personal attributes—such as residence, age, gender, height, weight, or financial information—that could be used together to deduce a specific personal identification…”)            
a database for storing the pertinent data, an application program interface in communication with the database, the application program interface mapping the pertinent data to products or services as determined by the appropriateness of the pertinent data for a respective product or service and storing the mapping of pertinent data in the database; See at least [0021] via: “…as shown in FIG. 1, FSP 120 may provide electronic data storage in the form of database 126… the user account may also allow user 102 to maintain a wish list for various consumer items with FSP 120…”; in addition see at least [0034] via: “…the item, its price, and the location of the shopper may be uploaded to the secure computing platform (e.g., wish list subscription services 124, server 122, and database 126 of FSP 120) of the wish list subscription service (e.g., wish list subscription services 124), and stored as a “transient wish list…”)
the application program interface forwarding the pertinent data to two or more vendors in response to the clock signal, the two or more vendors being chosen as a function of the mapping of the stored pertinent data to products or services offered by the vendor, the application program interface receiving product or service offers corresponding to the pertinent data from one or more of the two or more vendors; and (See at least [0034] via: “… At step 302, … In response to scanning the item … the item, its price, and the location of the shopper may be uploaded to the secure computing platform (e.g., wish list subscription services 124, server 122, and database 126 of FSP 120) of the wish list subscription service (e.g., wish list subscription services 124), and stored as a “transient wish list”…”; in addition see at least [0029] via: “…the service provider 120 may match offers from merchants (e.g., a merchant operating website 108) to wish list items from users and provide users with the various merchant information, offers, or incentives….”; in addition see at least [0021] via: “…the user 102 can expect a response… to the transient wish list within the lifespan of the wish list and before the expiration time pre-set by the user 102. The response may be, for example, a response sent by FSP 120 with various sale or incentive offers for items on the transient wish list that are gathered by the FSP 120 from various merchants, such as merchant website 108, and passed on to user 102 through FSP 120…”;) 
the application program interface forwarding the received product or service offers to the computer for display to the consumer as product offerings. (See at least [0024] via: “…a service provider (e.g., FSP 120) may manage a wish list or shopping list (generally referred to herein as a wish list) for a user (e.g., user 102) by providing, for example, an interactive display for the user on the service provider's website ….the user may enter a product or service description as a search term, and matching items may be presented or displayed to the user….”;        in addition see at least [claim 1] via: “…displaying to the user on the user device the offer specific to the user at the user location within the pre-set expiration time.  

Nevertheless So is silent the following limitation that is taught by Moolayil:

a clock in communication with the application program interface, the clock storing a time period for which the consumer requires at least one of a renewal or update of a respective product or service, and determining when such time period for a renewal or update of a respective product or service elapses, the clock outputting a signal to the application program interface before the time period has elapsed; (See at least [0037] via: “…  In 430, the method further includes determining at least one reminder operation to be performed, from among a plurality of possible reminder operations, based on the determined propensity of the consumer to renew the service contract. The reminder operation can be used to improve the chances that a consumer will renew a service agreement and go beyond a mere reminder email or message. For example, the reminder operation determined to be performed may include one or more of dynamically adjusting a period of time between sending reminders for renewing the service contract to the consumer, generating one or more offers in association with the service contract renewal, and transmitting the one or more offers to the consumer, determining a period of time prior before the end of the service contract at which to begin sending reminders to the consumer for renewing the service contract, and the like. Different reminder options may be better suited for certain customers based on consumer information and/or asset information associated with the service agreement. Accordingly, based on this information, the service contract renewal propensity model may base a recommended reminder action or actions based on the information…”; in addition see at least [0042] via: “…The output 530 may output information identifying the determined at least one reminder operation to be performed to a display device of the computing system 500 or a display device of another user connected to the computing system 500 via a network, wire, or the like. As another example, rather than output the determined reminder operation to be performed, the processor 520 may automatically execute the reminder operation. The reminder operation to be performed may include one or more of dynamically adjusting (i.e., decreasing or increasing) an interval of time between sending reminders for renewing the service contract to the consumer, adding an offer in association with the service contract renewal, determining a period of time before the end of the service contract at which to begin sending reminders to the consumer for renewing the service contract, and the like. In some embodiments, the output 530 may output a listing of assets associated with the consumer and a point in time at which respective service agreements associated with the assets will be in default, for display on the display device…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified So to incorporate the teachings of Moolayil because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that So’s teaching regarding methods and systems for making competitive sales or incentive offers from merchants through a service provider to a user while protecting user privacy, enabling merchants to make offers that are based on a user shopping wish list—which may be either transient (having a pre-set expiration time) or non-transient—in which the wish lists are provided from users through the service provider to merchants in a secure and private manner, could be modified to include Moolayil’s teaching regarding a system and method for generating a service contract renewal propensity, and taking action based on the determined propensity in order to complement So’s method and systems of making competitive sales from merchants to buyers by adding the functionality of renewing of services or products offerings which would be of help to merchants and customers in continuing with uninterrupted services.

Regarding claim 2 So and Moolayil teach the invention as claimed and detailed above with respect to claim 1. So also teaches:
wherein the application program interface determines the appropriateness of the pertinent data for a respective product or service as a function of relevancy of the pertinent data to the product or service.  (See at least [0034] via: “…At step 302, … a shopper (e.g., user 102) … may locate an item the shopper desires and scan it with the shopper's mobile device (e.g., mobile device 105 or computing device 104). In response to scanning the item (or advertisement or item display), the item, its price, and the location of the shopper may be uploaded to the secure computing platform …”; in addition see at least [0033] via: “…Registering merchants for the subscription service may include acquiring information detailing the items the merchants sell, price range, location of their stores, and which items are in which stores…”)

Regarding claim 3 So and Moolayil teach the invention as claimed and detailed above with respect to claims 1 and 2. So also teaches:
wherein the relevancy is a function of at least one of a geographic location of the consumer, a status of current insurance coverage for the consumer, and a driving record of the consumer. (See at least [0018] via: “…a user (e.g., shopper) may, for example, tell a system what the user currently plans to buy at the user's current location and at what price … Such competing offers may depend, for example, on the locations of the other retailers as well as that of the shopper…”; in addition see at least [0032] via: “…The service may enable a user to inform the service provider what the user currently plans to buy at the user's current location and at what price so that subscribing merchants have an opportunity to “push” competing offer information back to the user…”) 

Regarding claims 5 and 16 So and Moolayil teach the invention as claimed and detailed above with respect to claim 1 and 14 respectively. So also teaches:
further comprising a data analyzer in communication with the database, the computer transmitting an acceptance of an offer to a selected vendor, the application program interface receiving the acceptance and storing acceptance data in the database, the data analyzer receiving the acceptance data and each offer, and determining acceptance trends as a function of pricing and at least one of past accepted offers, geographic location of the consumer, consumer income, and asset value of the consumer.  (See at least [0034] via: “… At step 302, … In response to scanning the item … the item, its price, and the location of the shopper may be uploaded to the secure computing platform (e.g., wish list subscription services 124, server 122, and database 126 of FSP 120) of the wish list subscription service (e.g., wish list subscription services 124), and stored as a “transient wish list”…”; in addition see at least [0036] via: “… At step 304, a service provider (e.g., FSP 120) may, using the history of the creation of the transient wish lists, … perform analysis of shared wish list, transient wish list, and sales data from the wish list subscription service (e.g., wish list subscription services 124). For example, service provider, FSP 120, may rank shoppers' buying behavior and rank shoppers in terms of what types of items and in what price ranges items may be purchased. Analysis of wish list and sales data may be considered reliable as a result of obtaining a large number of data points from shopper users 102, … By having a large number of data points, the service provider may be able to provide reliable analysis results, for use by both the merchants and service provider….”)

Regarding claims 7 and 17 So and Moolayil teach the invention as claimed and detailed above with respect to claims 1 and 14 respectively. So also teaches:
wherein the application program interface receives a clock input from said clock, determines when the pertinent data is forwarded to each respective one of the two or more vendors and begins a time out clock for each vendor in response to such determination.  (See at least [0021] via: “…user account may allow user 102 to maintain a transient wish list for various consumer items with FSP 120, in which the transient wish list has a short lifespan determined by an expiration time set by the user 102 upon creation of the transient with list so that the user 102 can expect a response, as further described below, to the transient wish list within the lifespan of the wish list and before the expiration time pre-set by the user 102. The response may be, for example, a response sent by FSP 120 with various sale or incentive offers for items on the transient wish list that are gathered by the FSP 120 from various merchants, such as merchant website 108, and passed on to user 102 through FSP 120.…”)

Regarding claims 8 and 17 So and Moolayil teach the invention as claimed and detailed above with respect to claims 1&7 and 14 respectively. So also teaches:
wherein the application program interface determines that the time out clock has elapsed for a respective vendor, and if no offer has been received from the respective vendor, preventing transmission of an offer received from said vendor to the computer.  (See at least [0025] via: “…for a transient wish list …once the expiration time has passed, that precludes or moots further offers. In other words, offers may be considered as being “too late” once the transient wish list expiration time has passed…”)

Regarding claim 11 So and Moolayil teach the invention as claimed and detailed above with respect to claim 1. So also teaches:
wherein the computer is a mobile device. (See at least [0019] via: “(See at least [0019] via: “…A user 102 (generally a shopper or consumer user of FSP services) may communicate via a computing device 104 (e.g., a computer, cell phone, computing tablet, or other consumer electronic device) with financial service provider (FSP) 120…”) 

Regarding claim 12 So and Moolayil teach the invention as claimed and detailed above with respect to claim 1. So also teaches:
further comprising a webpage portal in communication with the computer and the data entry application and the webpage enabling the computer to receive consumer data.  (See at least [0019] via: “…User 102 may also communicate via network 106 with a website 108 that may be a merchant website that is a seller of retail goods, for example…”; in addition see at least [0020] via: “…Merchant website 108 may also communicate (for example, using server 110) with FSP 120 through FSP server 122 over network 106. For example, merchant website 108 may communicate with FSP 120 in the course of various services offered by FSP 120 to merchant website 108…”)

Regarding claim 13 So and Moolayil teach the invention as claimed and detailed above with respect to claim 1. So also teaches:
wherein the pertinent data does not include data capable of identifying the consumer. (See at least [0028] via: “…The service provider may keep the identity or contact information, e.g., specifically identifying information of the user confidential so that the merchant cannot contact the user directly. Such specifically identifying information may include, for example, the user's name, address, social security or driver's license number, phone number, or a combination of personal attributes—such as residence, age, gender, height, weight, or financial information—that could be used together to deduce a specific personal identification…”)

Claims 4, 6, 9-10, 15 and 18 are rejected under 35 U.S.C. 103 as being un-patentable by So in view of Moolayil and in further view of Torrenegra et.al.  (US 2009/0287596 A1) hereinafter “Torrenegra”.

Regarding claims 4 and 15 So and Moolayil teach the invention as claimed and detailed with respect to claims 1 and 14 respectively. However, So is silent with respect to the following claim that is taught by Torrenegra: 
wherein the application program interface counts a number of product or service offers received, and not causing the offers to be forwarded until a predetermined number of offers has been received.  (See at least [0097] via: “… FIG. 4, a flow chart of a third embodiment of the method of the present invention is shown in which the matching logic 124 employed at step 230 of FIG. 2 (in which the server 100 matches a buyer's request with a set of sellers) is adapted to assign sellers a ranking, and the server 100, at step 240 of FIG. 2, invites sellers sequentially until the buyer receives a predetermined number of offers. The pre-determined number of offers to be received for each request may be achieved by an application server administrator via the administration/configuration logic 126, and may be altered by the buyer when the buyer defines and submits the request…”)

Regarding claim 6 So and Moolayil teach the invention as claimed and detailed with respect to claims 1 and 5. However, So is silent with respect to the following claim that is taught by Torrenegra: 
wherein the application program interface receives the acceptance trends and determines which of the two or more vendors are enabled to make offers as a function of said acceptance trends. (See at least [0067] via: “…Turning to FIG. 2, a flow chart illustrates the method by which the system 10 operates to facilitate transactions for travel related services between buyers and sellers. Initially, at block 210, a buyer interacts with the server 100 over the network 150 to define a request 162 for one or more travel related services….”; in addition see at least [0068] via: “…At block 220, the buyer completes … selections of the request and submits the request to the server 100. … The submitted request is then stored in the database 134…”; in addition see at least [0069] via: “…At block 230, the server 100 utilizes matching logic 124 to analyze the seller data 172 to select a set of sellers from the plurality of sellers in the database 134 whose associated seller data 172 includes … services and other qualifications that best match the requirements or preferences of the request 162...”)

Regarding claims 9 and 18 So and Moolayil teach the invention as claimed and detailed with respect to claims 1 and 14 respectively. However, So is silent with respect to the following claim that is taught by Torrenegra: 
wherein the application program interface counts the number offers received from a single vendor, and prevents transmission of an additional offer from said single vendor to the computer when the number of offers from the single vendor exceeds a predetermined number.  (See at least [claim 18] via: “… inviting said at least one seller to submit offers until said buyer has received a predetermined number of offers…”; in addition see at least [claim 19] via: “…wherein: said predetermined number of offers is a fixed value…”; in addition see at least [claim 20] via: “… wherein: said buyer determines the predetermined number of offers…” ).

Regarding claim 10 So and Moolayil teach the invention as claimed and detailed with respect to claim 1. However, So is silent with respect to the following claim that is taught by Torrenegra: 
wherein the application program interface counts the number offers received from the two or more vendors and prevents additional offers from being transmitted to the computer when the total number of offers exceeds a predetermined number. (See at least [0097] via: “…Turning to FIG. 4, a flow chart …is shown in which the matching logic 124 employed at step 230 of FIG. 2 (in which the server 100 matches a buyer's request with a set of sellers) is adapted to assign sellers a ranking, and the server 100, at step 240 of FIG. 2, invites sellers sequentially until the buyer receives a predetermined number of offers. The pre-determined number of offers to be received for each request may be achieved by an application server administrator via the administration/configuration logic 126, and may be altered by the buyer when the buyer defines and submits the request…”; in addition see at least [0098] via: “…At block 1010, an application server administrator 108 interacts with the administration /configuration logic 126 to determine the pre-determined number of offers that should be received at the server 100 for a given request. This value is stored in the database 134, and is used by the buyer application component 120 when displaying the form that allows buyers to define and submit a request….”)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified So to incorporate the teachings of Torrenegra because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that So’s teaching regarding methods and systems for making competitive sales or incentive offers from merchants through a service provider to a user while protecting user privacy, enabling merchants to make offers that are based on a user shopping wish list—which may be either transient (having a pre-set expiration time) or non-transient—in which the wish lists are provided from users through the service provider to merchants in a secure and private manner, could be modified to include Torrenegra’s teaching regarding A method and system for facilitating transactions between sellers and buyers, with the system including a database which stores data associated with a plurality of sellers, and a server operably coupled to the database, whereby a buyer interacts with the server to define and submit a request for one or more services and the system using matching logic to analyze the database to select a set of sellers whose services and other associated data best match the request, and inviting the set of sellers to submit offers corresponding to the request, with the system communicating offers received by the set of sellers to the buyer in order to complement So’s method and systems of making competitive sales from merchants to buyers by further optimizing and facilitating communications and transactions between the merchants and buyers.
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.

Applicant amended independent claims 1, and 14, and dependent claims 3 and 17 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:

Step 2A Prong One: Applicant provides no argument against claims being directed to an abstract idea. 
Examiner nevertheless restates that the abstract idea recites providing competitive product and service offers to customers and updating and renewing offers to customers belonging to the grouping of mental processes under concepts performed in the human mind (including evaluation) or alternatively belonging to the grouping of certain methods of organizing human activity under commercial or legal interactions (including sales activities).  Accordingly this claims recite an abstract idea. (refer to MPP 2106.04(a)(2)) 

Step 2A Prong Two and Step 2B : Applicant argues that the amended claims when taken as a whole amount to significantly more than an abstract idea. Specifically the Applicant argues that while the claimed invention may be implemented in part, by some generic computer components, the Applicant maintains that in combination, these components perform non generic functions that amount to significantly more than an abstract idea. Specifically the Applicant argues that the claims recite a specific and ordered combination of steps, including various technical solutions that involve memory management, clocking technologies modified for a specific4858-2043-0370.1 12 purpose, directed to a computing platform that operates on expirations periods in a unique manner. Amended claims 1 and 14 define a system and method of operation of that system in which the data is parsed in a way to make the operation of the system more efficient, and provides privacy benefits to the user. It also uses the clock and timing signals to reverse the normal ending of an offer period, to time the period indicating the beginning of a new, renewal period. 

The Examiner disagrees. The recited additional elements in the claim impose no meaningful limit on the abstract idea nor do they provide an inventive concept. The following recited elements amount to mere instructions to implement an abstract idea on a generic computer. (refer to MPEP 2106.05(f))
“application program interface“; “computer“; “a computer for receiving consumer data input by a consumer”; “a data entry application in communication with the computer“; “a database for storing the pertinent data”;  “an application program interface in communication with the database“; “clock signal”; “a clock in communication with the application program interface, the clock storing a time period for which the consumer requires at least one of a renewal or update of a respective product or service, and determines determining when such time period for a renewal or update of a respective product or service elapses, the clock outputting a signal to the application program interface before the time period has elapsed“ 

Furthermore the following additional insignificant extra solution activities to the judicial exception are specific to receiving, storing, sending and displaying data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required. Under option 2 of WURC “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; “storing data” or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II))
“receiving the consumer data”; “storing the mapping of pertinent data in the database“; “forwarding the pertinent data … to two or more vendors in response to a determination that a time period is about to expire“; “receiving product offers… corresponding to the pertinent data” and “forwarding the received product or service offers … for display to the consumer as product offerings prior to expiration of a renewal or update of a respective product or service lapsing“

Regarding STEP 2A PRONG TWO: in order to integrate the abstract idea into a practical idea the application would require to fulfill either of the following conditions:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
 
Regarding STEP 2B: in order evaluate whether the claim recites additional elements that amount to an inventive concept it would require to fulfill the following condition:
Adding a specific limitation (unconventional other than what is well-understood, routine, conventional (WURC) activity in the field - see MPEP 2106.05(d)
The invention does not fulfill any of the above conditions. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 102:

The Applicant argues that the claimed invention of independent claims 1 and 14 define a system and method for processing offers for renewal of products or services. Specifically the claimed invention operates on the fact that the product or service is already owned by the user, such as insurance, that expires and needs renewal to comply with mortgage requirements, state auto vehicle laws, or simple financial needs, such as life insurance. The Applicant argues that to accomplish this, a clock stores a time period for which the consumer requires at least one of a renewal or update of a respective product or service, and determines when such time period for a renewal or update of a respective product or service elapses, the clock outputting a signal to the application program interface before the time period has elapsed. In this way the system processes recurring deadlines, that is cyclical and renewing. 
The Applicant further argues that the prior art taught by “So” uses the clock in a different way for a different purpose; specifically using the clock to determine a time period to end an operation, when an open offer from a user is no longer open. 
Therefore applicant submits that claims 1 and 14 are not anticipated by So and requests rejection of these claims and their dependents under 35 U.S.C § 102 to be withdrawn.

The examiner has added new art by Moolayil that teaches the following limitation of claims 1 and 14:
a clock in communication with the application program interface, the clock storing a time period for which the consumer requires at least one of a renewal or update of a respective product or service, and determining when such time period for a renewal or update of a respective product or service elapses, the clock outputting a signal to the application program interface before the time period has elapsed 

and has changed the 102 rejection to a 103 rejection. Therefore the Applicant’s arguments are moot.
Attorney Docket No. 41991-4000US
In response to applicant’s arguments regarding claim rejection under 35 U.S.C § 103:

The Applicant argues that Torrenegra does not cure the deficiencies of So, hence rejection of all claims dependent on claims 1 and 14 rejected under 35 U.S.C § 103 should be withdrawn. 

As explained in the previous section regarding rejection under 102, the Examiner has added new art by Moolayil that renders the Applicants arguments moot. 

Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-18 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In addition examiner maintains the rejection of claims 1-18 as being unpatentable by prior art under 35 USC §103.  In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697      

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697